LOAN AGREEMENT THIS AGREEMENT made effective as of the 29th day of October, 2003. BETWEEN: PAN-GLOBAL VENTURES LTD., a company incorporated under the laws of the Province of British Columbia (hereinafter referred to as the "Borrower") - and - JED OIL INC., a body corporate incorporated under the laws of the Province of Alberta (hereinafter referred to as the "Lender") WHEREAS: The Borrower has requested that the Lender lend to the Borrower the amount of Six Million Dollars ($6,000,000.00) to be used exclusively in connection with the Onion Lake Drilling Program. The Lender has agreed to lend to the Borrower the amount of Six Million Dollars ($6,000,000.00) subject to and upon the terms and conditions set forth herein. NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective covenants and agreements of the parties contained herein and other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged by the parties hereto), it is agreed as follows: ARTICLE 1 INTERPRETATION 1.1 In this Agreement, unless specifically defined otherwise or unless the context otherwise requires, the terms set forth below shall have the following meanings: "Advance" means the advance of the Loan, in full. "Agreement " means this agreement and includes all schedules attached hereto, all of which are incorporated herein by reference and form part hereof and all certificates, documents, instruments and agreements provided to the Lender by or on behalf of the Borrower pursuant to the terms and conditions hereof and all amendments, modifications and supplements hereto and the terms "herein", "hereof", "hereunder", "pursuant hereto" and like terms refer to this Agreement; "Business Day" means any day of the week other than a Saturday, Sunday or a statutory or civil holiday generally observed in the City of Calgary; "Debenture" means the floating charge debenture entered into by the Borrower in the form attached hereto as Schedule "A", securing all Indebtedness and obligations of the Borrower to the Lender from time to time pursuant to this Agreement or otherwise; "Event of Default" means the occurrence of any one or more of the events described in Section 5.2 hereof; "Indebtedness" means, at any time, all of the outstanding indebtedness, whether for principal, interest or otherwise, and liability of the Borrower to the Lender arising under this Agreement including, without limitation, obligations arising under Section 10.1; "Loan" means the loan to be provided by the Lender to the Borrower in accordance with the provisions of this Agreement; "Maturity Date" means the 1st day of March, 2004; "Onion Lake Drilling Program" means the current sixteen (16) well drilling program in the Onion Lake area related to that certain Joint Venture Farmout Agreement dated March 12, 2003 between the Borrower and the Onion Lake
